Opinion by
Judge MacPhail,
The Penn Cambria School District (School District), Cambria County, was established in 1966 by authority of the Public School Code of 1949 (Code), Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §1-101 et seq. On February 3, 1977, the Board of School Directors (Board) of the School District filed with the Cambria County Court of Common Pleas a petition to divide the district into three electoral regions pursuant to the provisions of Section 303(b) of the Code, 24 P.S. §3-303 (b). After a hearing on the merits of the petition, but before the lower court had decided the case, the membership of the Board changed as the result of an election in November of 1977. On December 9, 1977, the newly constituted Board filed a petition in the lower court to discontinue the petition for reorganization into three electoral regions previously filed. On February 1, 1978, the trial judge filed an opinion and order dismissing the original petition and disapproving the proposed reorganization plan. On February 3, 1978, the trial court dismissed the petition to discontinue “by virtue of the order of this court entered February 1, 1978____”
Thereafter, Appellants here filed a timely appeal from the order of President Judge McWilliams dated *324February 1, 1978. No appeal was taken from tbe order entered by President Judge McWilliams dated February 3, 1978.
Tbe Sebool District bas filed a motion to quasb tbe instant appeal challenging tbe standing of tbe Appellants. By order of President Judge Bowman, dated May 18, 1978, tbe motion to quasb was beard by tbis Court simultaneously witb tbe appeal on tbe merits.
Tbe motion to quasb bas considerable merit. As previously noted, tbe petitioner before tbe Court of Common Pleas of Cambria County was tbe Penn Cambria Sebool District. Tbe affairs of tbe Sebool District are conducted by a board of directors, Section 501 et seq. of tbe Code, 24 P.S. §5-501 et seq. Although tbe name of Penn Cambria Sebool District appears on tbe “notice of appeal” to tbis Court, that “notice of appeal” also indicates that tbe Sebool District’s name is followed by tbe words “by William Lawn, Jr., former Sebool Board President and Present School Board Member.” It is quite obvious that Mr. Lawn bas no statutory nor any individual authority to appeal on behalf of tbe Sebool District. Tbe facts that (a) tbe Sebool District bas petitioned to discontinue tbe petition for reorganization and (b) tbe Sebool District is defending tbis appeal are clear evidence that tbe Sebool District has not appealed from tbe order dated February 1, 1978.
Tbe remaining Appellants, including Lawn, have taken tbe appeal to tbis Court as taxpayers. There was no petition on their part to intervene in tbe proceedings below as permitted by Pa. R.C.P. No. 2327. Five of tbe Appellants testified in favor of tbe petition to reorganize in tbe court below. Lawn was tbe former Sebool Board president and also testified below. Tbe remaining Appellants have no previous connection witb tbe case whatsoever, except, as we noted, that they are alleged to be taxpayers.
*325Pa. E.A.P. 501 provides:
Except where the right of appeal is enlarged by statute, any party who is aggrieved by an appealable order, or a fiduciary whose estate or trust is so aggrieved, may appeal therefrom.
While the rule does not define “party who is aggrieved,” the note following the rule states:
Whether or not a party is aggrieved by the action below is a substantive question determined by the effect of the action on the party, etc.
This Court and other courts of the Commonwealth as well have construed the meaning of “aggrieved parties” on many occasions. Most recently our Supreme Court addressed the matter in Wm. Penn Parking Garage, Inc. v. City of Pittsburgh, 464 Pa. 168, 346 A.2d 269 (1975), where the Court quoted from Man O’War Pacing Association, Inc. v. State Horse Racing Commission, 433 Pa. 432, 441, 250 A.2d 172, 176-77 (1969), as follows:
‘ [The party] must have a direct interest in the subject-matter of the particular litigation, otherwise he can have no standing to appeal. And not only must the party desiring to appeal have a direct interest in the particular question litigated, but his interest must be immediate and pecuniary, and not a remote consequence of the judgment. The interest must also be substantial. ’
This Court most recently addressed the meaning of “party who is aggrieved” in Controller’s Annual Report, Year 1972, of Lackawanna County, 37 Pa. Commonwealth Ct. 580, 390 A.2d 1368 (1978).
We have no difficulty in concluding that none of the Appellants meets all of the tests of a “party who is aggrieved.” Spring-Ford Area School District Division Case, 210 Pa. Superior Ct. 338, 234 A.2d 184 (1967), Chichester School District Division Case, 210 *326Pa. Superior Ct. 426, 234 A.2d 187 (1967) and Adams v. School Board of Wyoming Valley West School District, 332 F. Supp. 982 (M.D. Pa. 1971), relied upon by Appellants are easily distinguished. In Spring-Ford the appellants had filed exceptions to the petition by the school district in the court below. In Chichester the appellants had been granted leave to intervene. Adams involved an original complaint in the federal district court, not an appeal.
In summary, the Appellants here were not parties to the proceeding in the trial court. They have not demonstrated that they have a direct, immediate and substantial interest in the matter. Obviously, they have no pecuniary interest.
The motion to quash must be granted.
Order
And Now, this 7th day of February, 1979, the within appeal is quashed.